Citation Nr: 1822792	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-26 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for pseudofolliculitis barbae.

2. Entitlement to service connection for pseudofolliculitis barbae.

3. Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Ruiz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2011 and May 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia. 

By way of background, in February 2005, the Veteran filed an application for compensation, requesting service connection for a shaving infection, among other matters. An August 2005 rating decision from the Columbia RO denied service connection for pseudofolliculitis barbae (claimed as shaving infection). This claim was not further appealed. 

In September 2011, the Veteran filed a supplemental claim for compensation for pseudofolliculitis barbae. Also in September 2011, the Atlanta RO denied reopening the claim for service connection for pseudofolliculitis barbae because no new and material evidence was submitted by the Veteran. The Veteran filed a notice of disagreement (NOD) in November 2011 and another supplemental claim for compensation requesting service connection for glaucoma in January 2012. Service connection for glaucoma was denied in a May 2013 rating decision from the Atlanta RO and the Veteran filed an NOD in July 2013. A statement of the case (SOC) denying the Veteran's claims for service connection for both pseudofolliculitis barbae and glaucoma was completed by the Atlanta RO in May 2014. The Veteran filed a substantive appeal in July 2014. This appeal was certified to the Board in September 2015. 

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2017. A transcript of the hearing is associated with the electronic claims file.

As discussed in further detail below, the Veteran withdrew his claim for service connection for glaucoma at his hearing. As such, the Board does not have appellate jurisdiction over this claim.

The Board notes that the Veteran filed a timely NOD to an October 2014 rating decision denying an increased rating for a lumbar strain, and denying service connection for a right shoulder condition, sleep apnea, and diabetes. When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the AOJ for the issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999). However, a review of the claims file shows that the AOJ acknowledged receipt of the NOD and noted that action needed to be taken on these issues in the most recent rating decision dated December 2017. Accordingly, the Board declines to exercise jurisdiction over these claims for Manlincon purposes, as no such action on the part of the Board is warranted at this time.


FINDINGS OF FACT

1. An August 2005 rating decision denied service connection for pseudofolliculitis barbae. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable one year appellate period.

2. The evidence associated with the claims file subsequent to the August 2005 rating decision is not cumulative and redundant of evidence previously of record.

3. The Veteran's pseudofolliculitis barbae is attributable to service.

4. At the August 2017 hearing, the Veteran withdrew his appeal for service connection for glaucoma.


CONCLUSIONS OF LAW

1. The August 2005 rating decision is final. 38 U.S.C. §§ 7104, 7105 (2000); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2. New and material evidence sufficient to reopen the claim for service connection for pseudofolliculitis barbae has been received. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3. Pseudofolliculitis barbae was incurred in service. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for service connection for the Veteran's glaucoma. 38 U.S.C. §§ 7105(a), 7108 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  However, in light of the fully favorable decision as to the issues of reopening and service connection herein, no further discussion of compliance with VA's duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 
II.	New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

Entitlement to service connection for pseudofolliculitis barbae was denied in an August 2005 rating decision. The Veteran was notified of his appellate rights, but did not submit an NOD or new and material evidence within the one year appellate period. Therefore, the August 2005 rating decision is final.  38 C.F.R. §§ 20.302, 20.1103 (2017).

The evidence of record in August 2005 consisted of the Veteran's service medical records from 1973 to 1993. The RO found that although there was evidence of treatment for pseudofolliculitis barbae during service, there was no evidence of permanent residual or chronic disability subject to service connection, and thus service connection was not warranted. This evidence did not establish a current disability or a nexus between the current disability and service. 

Since the August 2005 rating decision, the Veteran has provided new medical evidence from his private doctors. First, the Veteran provided a February 2013 letter from L.V., MD who explained that the Veteran was under her care for his pseudofolliculitis barbae and opined that the condition was still active. Second, the Veteran provided an August 2017 letter from J.B., MD concluding that it was more likely than not that there was a nexus between the Veteran's active service and his diagnosis of pseudofolliculitis barbae. For purposes of reopening a claim, this newly submitted evidence is generally presumed to be credible. Justus, 3. Vet App. at 513.

The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers and is material as it addresses the previously unestablished facts of a current disability and a nexus between the disability and his active service. It is not redundant and raises a reasonable possibly of substantiating the claim. Therefore, the Board finds that reopening of the claim for service connection for pseudofolliculitis barbae is warranted. Shade, 24 Vet. App. 110.

III. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Post service treatment records show that in February 2013 the Veteran continued treatment for his active pseudofolliculitis barbae. Concerning the presence of an in-service event, injury or disease, the Board notes that service treatment records from 1976 to 1993 show diagnoses of pseudofolliculitis barbae. 

Concerning the presence of a nexus, the Board notes that the Veteran testified that his current pseudofolliculitis barbae is related to his service, specifically being required to shave. The Veteran further testified that his symptoms persisted after his service ended and he self medicated with over the counter treatments and kept his beard trimmed at a quarter of an inch. There is no evidence of record that the Veteran's statements concerning his persistent symptoms are not credible, and he is competent to report his ongoing symptoms. Jandreau, 429 F.3d at 1377. As such, these statements are entitled to significant probative weight. 

Additionally, in August 2017, the Veteran's private physician opined that it was more likely than not that a nexus exists between the Veteran's pseudofolliculitis barbae and his active service. There is no evidence that this physician is not competent and credible, thus the Board finds that this opinion is entitled to significant probative weight with respect to whether the current pseudofolliculitis barbae is related to the Veteran's service. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). There is no other evidence of record concerning a nexus. Accordingly, entitlement to service connection for pseudofolliculitis barbae is warranted.

IV.	Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing. 38 C.F.R. §§ 20.202, 20.204(b). Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. In this case, the Veteran withdrew his claim for service connection for glaucoma on the record at his August 2017 hearing. As the Veteran has withdrawn the appeal with regard to service connection for glaucoma, the Board no longer has appellate jurisdiction and can take no further action on this matter. 38 C.F.R. §§ 20.204, 20.1100(b).

ORDER

New and material evidence having been received, the claim for service connection for pseudofolliculitis barbae is reopened.

Entitlement to service connection for pseudofolliculitis barbae is granted.

The appeal regarding the claim of entitlement to service connection for glaucoma is dismissed.



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


